DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendments to the claims are acknowledged. Claims 32-40 are new.
Claims 1-21 and 27-29 are under consideration.
Claims 22, 26 and 30-31 remain withdrawn.  Claims 23-25 have been cancelled

Information Disclosure Statement
The information disclosure statements (IDS) submitted on3/31/2021 has been considered in full by the examiner. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 61/745,836 filed 14/652,805 is acknowledged.

Double Patenting
The following rejection is necessitated in view of Applicant’s amendments reciting a step of obtaining expression levels of three or more genes using PCR, microarray technique or RNA sequencing.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-18, 27 and 29 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 10, 17-19, 21, 22 and 31 of copending Application No. 14/233546 and further in view of Davis et al. (US 2011/0142941).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are drawn to inferring activity of cellular signaling pathways and determining levels of transcription factor elements by evaluation of a mathematical model. The instant claims are broader than the than claim 1 of ‘546 which specifically recites a Bayesian model. However, it is 
The ’546 claims do not recite an initial step of obtaining expression levels of three or more genes using PCR, microarray technique or RNA sequencing.
Davis et al. however teach rt-PCR and hybridization with human genome chip U133 Plus 2 (Affymetrix)(par. 0561). It would be obvious to combine the method recited in the ‘546 application which recites measuring expression levels of genes with the teaching of Davis et al. for performing  rt-PCR and hybridization with human genome chip U133 Plus 2 (Affymetrix)(par. 0561) to arrive at the instantly claimed method. As a result, the predictable result of obtaining gene expression levels for determining the activity of the cellular signaling pathway would be achieved. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 5/28/2020 have been fully considered but they are not persuasive. Applicants have argued that the instant claims are patentably distinct from those in 14/233,546 and if the Examiner maintains the instant rejection will deal with the rejection in the next response. No other substantial amendments have been made to either claim set. The instant rejection is therefore maintained.

	Claim Rejections - 35 USC § 101
The instant rejection is maintained for reasons of record and modified to address amendments. Response to Applicant’s arguments follows the rejection.
The following rejection is necessitated by the Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21, 27-29 and 32-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-21, 27-29 and 32-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong One: Identification of the Judicial Exception(s)
Claim 1 recites a process of determining using a mathematical model of the cellular signaling pathway, activity of the cellular signaling pathway of the subject based on expression level data of three or more target genes and determining a level of transcription factor (TF) element based on evaluation the mathematical model relating expression levels of target genes of the cellular signaling pathway of the TF element.
This step of determining reads on a mental process and a mathematical concept of relating cellular signaling pathway to target gene with a mathematical model. Mental processes and mathematical concepts are abstract ideas. The step is also a natural correlation between activity of the cellular signaling pathway and target gene expression. 

Claim 1 recites determining the activity of the cellular signaling pathway of the subject based on the determined level of TF element. This step of determining reads on a mental process and is also a natural correlation between activity of the cellular signaling pathway and level of TF element. This step is a judicial exception.
The claim further recites determining that the cellular signaling pathway is operating abnormally in the subject based on the determined activity and selecting a specific treatment. This step of determining reads on a mental process and is therefore an abstract idea.
As a whole, the limitations recited in claim 1 are drawn to steps that can be performed by the human mind and are therefore an abstract idea. The newly recited steps of determining and selecting a specific treatment are further abstract idea steps.
Instant claim 1 reads on the following Examiner’s schematic “Method of Claim 1” showing that the three gene expression levels of the subject are used to determine TF element level in a subject, using a mathematical model, i.e. the mathematical function shown relating gene expression to level of TF element. Identification of the TF level of the subject is then used to determine cellular signaling activity, for example “high” activity of cellular signaling.

    PNG
    media_image1.png
    720
    1280
    media_image1.png
    Greyscale

Claims 2-4 are drawn to providing expression levels of genes that have been measured in sample tissue or cells, which is drawn to transmission or providing of data.
Claims 5-13, 16-18 further limit the determining step by specific pathway and target genes, which describe the data used in the mathematical model. The claims characterize the data analyzed by the math model. 
Claim 29 is drawn to constructing a network between expression levels and mRNA direct target genes, which is drawn to organizing information using a “network” which is a mathematical concept; claim 29 is further drawn to training the network by determining the level of the TF element and activity of the cellular signaling pathway however specific steps to achieve said “determining” are not recited; claim 29 is further drawn to training the network by measuring the nodes representing corresponding probe set nodes which reads on a mathematical step of evaluating values or a mental process. 

Claims 14-15 are drawn to recommending a prescription drug. The limitation is drawn to an abstract idea with can be performed as a mental process including an extra-solution step of outputting information. See MPEP 2106.05(g). 
New claims 35 and 37-39 are drawn to generally characterizing the selected treatment as one that will remedy an abnormal cellular signaling pathway by up regulating or down regulating the cellular signaling pathway. These limitations further characterize the recited abstract idea of claim 1.
InFairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. also set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category." 

Step 2A Prong Two: Consideration of Practical Application
The claims do not recite additional elements that integrate the abstract ideas and natural correlation into a practical application. New claims 36 and 40 recite a step of administering the “specific treatment” to a patient. MPEP 2106.04(d)(2) requires that a practical application reciting administering a particular treatment also specifically identity the treatment. Herein neither a particular disease nor condition is recited nor a particular 
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria: An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field:
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claims also recite “additional elements” which are limitations not drawn to an abstract idea:

 Claim 28 recites measuring the expression levels of the three or more target genes.
However, performing PCR, microarray technique, or RNA-sequencing to obtain expression levels of three or more target genes are all well known, routine and conventional. Measuring expression levels of known genes is routine, conventional and well understood. The instant specification (page 37, par. 1) discloses using the commercially available Affymetrix Human Genome U133 Plus 2.0 micro array which is well known, routine and conventional microarray technology for measuring gene expression. At least Naar et al. (US 2014/0051746 par. 0173, 0188); Boruchov et al. (US 2008/0317745, par. 0055, 085, 0110, 0231); and Davis et al. (US 20110142941, par. 0467, 0470, 0475, 0561) teach Affymetrix Human Genome U133 Plus 2.0 micro array in the context of studying signaling pathway.
Claims 36 and 40 recite a step of administering wherein it is routine, conventional and well understood to administer a drug treatment to a patient.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite additional elements other than what is routine, conventional and well understood in claim 28.
Other elements of the method include the digital processor (claims 19) and non-transitory medium (claims 20-21) which is a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, 
Response to Arguments
Applicant's arguments filed 06/21/2021 have been fully considered but they are not persuasive.
Applicants argue (Remarks page 11, par. 3) that the claims are directed to correcting abnormal activity of a cellular signaling pathway in a subject comprising selection of a specific treatment configured to remedy a determined abnormal operation of the cellular signaling pathway.
In response, the claims do not go so far as to execute the argued correction of an abnormal activity of a cellular signaling pathway in a subject with a practical application of the selected treatment. MPEP 2106.04(d)(2) sets forth the requirements for a practical application which is a step of administering a treatment. MPEP 2106.04(d)(2) requires that limitation encompass treating or preventing a disease or medical condition and that the treatment be specific and administered. Merely reciting “a specific” treatment does not fulfill the criteria of identifying the treatment so as to make it “specific” in accordance with MPEP 2106.04(d)(2). The claims also do not recite administering the identified (i.e. specific) treatment to a patient or subject. Hence, the claims do not integrate the judicial exception into a practical application. It is also noted that an additional element should meaningfully limit the recited judicial exception and 
Applicants argue (Remarks, page 15, par. 2) that the claims recite a step of “selecting, based on the determined abnormal operation of the cellular signaling pathway, a specific treatment” and that this is a practical application. 
In response, selecting a treatment is a step which can be performed by the human mind and is therefore not an additional element that integrates the judicial exception into a practical application. 
With regard to argument for Step 2B, it is reiterated from the rejection set forth above that the recited additional elements are routine, conventional and well understood and therefore do not satisfy the Step 2B criteria for adding significantly more to the recited judicial exceptions.
.
Claim Rejections - 35 USC § 112-2nd paragraph
The instant rejection is maintained for reasons of record.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Independent claims 19-21 are drawn to an apparatus, non-transitory storage medium and computer program to perform the method of claim 1 wherein the apparatus, non-transitory storage medium and computer program are configured to receive obtained expression levels and perform “said determining” steps.
The limitation of claims 19-21 are unclear because claim 1 is drawn to a method and claims 19-21 are drawn to products and are therefore independent claims. It is not clear which steps of “the method of claim 1” are included in claims 19-21. While claims 19-21 make clear that the apparatus, non-transitory storage medium and computer program are configured to receive obtained expression levels and perform “said determining” steps, it is still unclear whether the claim 1 steps of “obtaining” by PCR and RNA sequencing and then “selecting” are also intended to be performed by claims 19-21.
It is also noted that should applicants intend to recite a practical application step of administering a treatment to a patient into claim 1, independent claims 19-21 will not be able to encompass such a physical administration step.

Noted Prior Art
The prior art of Friedman (Science 2004, vol. 303 pages 799-805) generally teaches constructing models of representing the relationship of genes to transcription factors. Friedman teaches (page 801, col. 3, par. 2) clustering a model, where genes in the same cluster have similar expression patterns, and in addition associate each level of TF; Friedman also does not teach obtaining genes from a subject sample and using the model to determine the level of TF in the subject sample and the activity of the cellular signaling pathway of a subject, from the determined level of TF.

Response to Arguments
Applicant's arguments filed 6/21/2021 have been fully considered but they are not persuasive.
Applicants argue that the claims have been amended to overcome the rejection under 35 USC 112(b). However, claims 19-21 are unclear because they do not clearly set forth which process steps are intended to be performed by the apparatus, instructions and computer program on computer readable media. The claims recite performing “the method of claim 1” wherein the apparatus, instructions and computer program on computer readable media are configured to receive obtained expression levels and perform “said determining steps.” However the claims do not make clear if the step of obtaining by PCR and micro array analysis and selecting is performed or not. Claims 19-21 recite performing the method of claim 1 as a whole. Furthermore, it is noted that claims 19-21 are independent claims drawn to a digital processor, instructions and program and would not be able to encompass a physical step of administering a treatment to a subject should applicants recite one into claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/Anna Skibinsky/
Primary Examiner, AU 1631